Citation Nr: 1033752	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-18 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 
1967 to December 1968 and in the U.S. Marine Corps from May 1974 
to September 1979.  He had additional service in the U.S. Army 
Reserves from September 1981 to September 1984.

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for 
tinnitus has been raised by the record but has not been 
initially adjudicated by the RO as the Agency of Original 
Jurisdiction (AOJ).  So the Board is referring this claim 
for appropriate development and consideration.  


FINDING OF FACT

The results of a December 2006 VA audiological evaluation 
indicate the Veteran has level III hearing acuity in both ears, 
so bilaterally.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.383, 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2009)




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 


case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, 
prior to the initial adjudication of his claim in December 2006, 
so the preferred sequence.  The letter informed him of the type 
of evidence and information needed to substantiate his claim for 
a higher disability rating and apprised him of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  The letter also complied with Dingess by as well 
apprising him of the disability rating and downstream effective 
date elements of his claim.  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  The Board sees that the 
Veteran's service treatment records (STRs) are on microfiche, 
rather than physical paper copies.  But as this is a stand-alone 
claim for an increased rating made after the establishment of 
service connection, his STRs from the 1960s and 1970s are not 
relevant to the current severity of this disability since the 
filing of his claim in June 2006.  And as these records are not 
directly relevant to this claim, the format of these STRs is not 
prejudicial to the adjudication of this claim.  

The Veteran was also examined for VA compensation purposes in 
December 2006.  This examination report and medical and other 
evidence in the file contains the information needed to assess 
the severity of his bilateral hearing loss, the determinative 
issue.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.  Increased Rating for Bilateral Hearing Loss

A.	Schedular Rating

The Veteran claims that the noncompensable disability rating 
currently assigned for his bilateral hearing loss does not 
accurately reflect his level of disability.  However, for the 
reasons and bases set forth below, the Board finds that his 
hearing loss is still most appropriately rated at the 
noncompensable level.

Evaluations for service-connected bilateral hearing loss range 
from zero to 100 percent.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 
cycles per second (Hertz).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, the 
Rating Schedule establishes eleven auditory acuity levels from 
Level I for essentially normal acuity through XI for profound 
deafness.  An acuity level is determined for each ear using Table 
VI (or Table VIA in the special circumstances listed in 38 C.F.R. 
§ 4.86).  The acuity levels for each ear are then used to 
determine a percentage evaluation for hearing impairment from 
Table VII.  Id. 

Applying the above criteria to the facts of this case, the Board 
finds that, although the Veteran's hearing acuity has declined 
since his August 2003 VA audiology examination, it still is 
noncompensably disabling according to the results of his more 
recent December 2006 VA audiology examination.  The audiometric 
testing of his right ear during this more recent hearing 
evaluation revealed a 20-decibel loss at the 1000 Hz level, a 65-
decibel loss at the 2000 Hz level, a 80-decibel loss at the 3000 
Hz level, and a 85-decibel loss at the 4000 Hz level, for an 
average decibel loss of 62.5.  Right ear speech discrimination 
was 88 percent.  Audiometric testing of his left ear revealed 
a 15-decibel loss at the 1000 Hz level, a 65-decibel loss at the 
2000 Hz level, a 90-decibel loss at the 3000 Hz level, and a 85-
decibel loss at the 4000 Hz level, for an average decibel loss of 
63.75.  Speech discrimination was 84 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral III is derived 
for the right ear, which is determined by intersecting the 
percent of speech discrimination row 
(84-90) with the puretone threshold average column (58-65).  
Roman Numeral III is also derived for the left ear, by 
intersecting the percent of speech discrimination row 
(84-90) with the puretone threshold average column (58-65).

A noncompensable rating is therefore derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row III with column III.  So a 
compensable rating is not warranted based upon the findings 
listed in that December 2006 VA audiological evaluation report.  
Moreover, the Veteran did not have the special pattern of hearing 
impairment contemplated by 38 C.F.R. § 4.86(a) and (b).

The Board has additionally considered the Veteran's argument that 
his hearing was more severely impaired during that evaluation 
than indicated because the testing was done in an ideal 
laboratory setting without real world background noise and 
distractions.  He also says this disability prevents him from 
perceiving dangers in his environment such as hearing the fire 
alarm, communicating freely with others, and threatens his long-
term retention in his current position.  Martinak v. Nicholson, 
21 Vet. App. 447, 455-56 (2007) (discussing a VA compensation 
examiner's need to discuss the effect of the Veteran's hearing 
loss disability on his occupational functioning and daily 
activities).

It is important for the Veteran to understand, however, that 
disability ratings for hearing impairment are derived from a 
mechanical - meaning nondiscretionary, application of the 
numeric designations assigned after audiological evaluations are 
rendered, which in this case clearly show that his bilateral 
hearing loss remains properly rated at the noncompensable level.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's arguments regarding the limitations of the 
audiological testing and functional limitations of decreased 
hearing acuity would affect all similarly-situated Veterans.  The 
compensation and pension audiological evaluations are routinely 
performed in a quiet clinic and the ratings are assigned based on 
this type of testing so account for differences between the 
testing environment and real world situations.  Also the 
limitations caused by decreased hearing acuity such as difficulty 
communicating and difficulty perceiving acoustical cues in the 
environment are the natural result of this sort of disability and 
have been considered in rating criteria for this disability.  
Indeed, C&P hearing examination worksheets 


were revised during the pendency of this appeal to include the 
effect of a Veteran's hearing loss disability on his occupational 
functioning and daily activities.  See Revised Disability 
Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans 
Affairs Veterans Apr. 24, 2007).

The Veteran's concern that his hearing acuity threatens his long-
term retention in his current position is unique to his 
situation, as opposed to the average Veteran with similar hearing 
acuity.  And ratings are based on the actual impact a disability 
has on the Veteran's earning capacity, not perceived impact or 
potential impact at some undetermined point in the future.  
38 C.F.R. § 4.1.  Further concerning this, the Veteran submitted 
position requirements for his job as a quality assurance 
specialist, which include hearing acuity better than 30-decibel 
loss in each ear at the 500, 1000, and 2000 Hz frequencies.  The 
report of his August 2003 VA audiological examination shows a 45-
decibel loss at the 2000 Hz frequency in his right ear and a 50-
decibel loss at the 2000 Hz frequency in his left ear.  
This reflects hearing acuity worse than these mentioned job 
requirements since at least that August 2003 evaluation.  But it 
appears the Veteran has been retained at this same job despite 
this, with no indication of a less than favorable performance 
appraisal, demotion, or salary reduction, etc.  It therefore 
would require speculation on the part of the Board to predict 
whether his employer may terminate his employment based on 
further decline in his hearing acuity or make other 
accommodations.

Lastly, the Veteran has stated that a "cricket sound" further 
limits his hearing.  But rather than an effect or symptom of his 
hearing loss, the disability rated herein, this appears instead 
to be a condition called tinnitus.  Tinnitus is "a noise in the 
ear, such as ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  Tinnitus 
was diagnosed at the conclusion of the December 2006 VA 
audiological evaluation.  Unfortunately, the issue of whether he 
is additionally entitled to service connection for tinnitus is 
not being adjudicated in this decision.  Rather, as already 
alluded to, the Board is referring this claim back to the RO for 
its initial consideration.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (indicating the Board generally does not have jurisdiction 
over an issue not yet adjudicated by the RO).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim for 
a compensable rating for his bilateral hearing loss.  And since 
the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 53-56.  
Accordingly, the appeal of this claim must be denied.

B.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).



Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular noncompensable 
rating for the Veteran's bilateral hearing loss adequately 
contemplates the extent and severity of his symptoms, referral to 
the Under Secretary for Benefits or the Director of Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation is not required.  In other words, there is no evidence 
his bilateral hearing loss has caused marked interference with 
his employment - meaning above and beyond that contemplated by 
his schedular rating, or required frequent periods of 
hospitalization so as to render impractical the application of 
the regular schedular standards.  See Thun. 

Moreover, even though the Veteran has expressed concerns about 
his longevity in his current position due to his declining 
hearing acuity, the fact remains that he is still employed on a 
full-time basis, despite this condition, and has not reported any 
time lost from work or any under-average performance evaluations 
due to this condition or demotions, etc.  According to 38 C.F.R. 
§ 4.1, generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, itself, 
is recognition that industrial capabilities are impaired.  So the 
Board does not have to refer this case for extra-schedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a compensable rating for the bilateral hearing loss 
is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


